Citation Nr: 0100856	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for recurrent urinary 
tract infections.

3.  Entitlement to service connection for a right ovarian 
cyst.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a septorhinoplasty with sinusitis/rhinitis.

5.  Entitlement to a compensable rating for the residuals of 
a tonsillectomy.

6.  Entitlement to a compensable rating for the residuals of 
an appendectomy.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from July 1977 to July 
1981.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In her appeal (VA Form 9), received in January 1998, the 
veteran withdrew the issue of entitlement to service 
connection for a hemorrhage in the thenar eminence of the 
right hand.  38 C.F.R. § 20.204 (2000).  Accordingly, that 
issue will not be considered below.

The issues of entitlement to service connection for low back 
disability; for a right ovarian cyst; and for recurrent 
urinary tract infections and the issue of entitlement to an 
increased rating for the residuals of an appendectomy are the 
subjects of a remand at the end of this decision.


FINDINGS OF FACT

1.  The service-connected residuals of a septorhinoplasty 
with sinusitis/rhinitis are manifested primarily by episodes 
of drainage, headaches, and sinus pain and pressure which are 
not incapacitating in nature and which do not occur more than 
6 times per year.

2.  The residuals of a tonsillectomy are manifested primarily 
by complaints of sore throats without evidence of hoarseness 
or inflammation of the vocal cords or mucous membrane.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a septorhinoplasty with sinusitis/rhinitis have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  
4.1, 4.2, 4.7, 4.41, 4.42, 4.97, Diagnostic Code (DC) 6502, 
6504, 6510 - 6514, 6522, 6523 (2000).

2.  The criteria for a compensable rating for the residuals 
of a tonsillectomy have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.20, 4.31, 4.97, 
DC 6516 (2000); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to increased ratings for the 
residuals of a septorhinoplasty with sinusitis/rhinitis and 
for the residuals of a tonsillectomy.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. 

The RO's October 1997 decision on appeal, which granted 
entitlement to service connection for a the residuals of a 
septorhinoplasty with sinusitis/rhinitis and for the 
residuals of a tonsillectomy was an initial rating award.  As 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation." When an initial rating award 
is at issue, a practice known as "staged" ratings may 
apply.  That is, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Evidence on file consists of some of the veteran's service 
medical records; private medical records and reports, dated 
from 1981 to 1997; a statement by the veteran's spouse, 
received in November 1997; and the report of a VA 
examination, performed in March 1998.  

a.  Residuals of a Septorhinoplasty with Sinusitis/Rhinitis

The RO has rated the veteran's residuals of a fractured nose 
under 38 C.F.R. § 4.71a, Diagnostic Code 6502.  A 10 percent 
rating is warranted for traumatic deviation of the nasal 
septum, when there is 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  

Also potentially applicable in rating the residuals of a 
fractured nose is 38 C.F.R. § 4.71a, Diagnostic Code 6504.  
Under that code, a 10 percent rating is warranted for 
scarring or a loss of part of the nose, manifested by loss of 
part of one ala, or other disfigurement.  A 30 percent rating 
is warranted if both nasal passages are exposed.  

The various types of sinusitis are rated under a general 
rating formula.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
(Note: An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.)  38 C.F.R. 
§ 4.97, DC's 6510 - 6514.

Allergic or vasomotor rhinitis is rated in accordance with 
38 C.F.R. § 4.97, DC 6522.  A 10 percent rating is warranted 
when no polyps are present, but there is greater than 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted when polyps are present.

Bacterial rhinitis is rated under 38 C.F.R. § 4.97, DC 6523.  
A 10 percent rating is warranted when there is permanent 
hypertrophy of the turbinates with greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side.  A 50 percent rating is warranted 
when rhinoscleroma is present.

In April 1981, the veteran underwent a septorhinoplasty to 
correct a deviated nasal septum, secondary to trauma.  Later, 
that month, she experienced bleeding from the left nostril, 
which required Vaseline packing.  

More recent records, however, are negative for any competent 
evidence of disability arising from the septorhinoplasty.  
Indeed, there is no competent evidence of any nasal deviation 
resulting in obstruction of the nasal passage to a degree of 
50 percent or greater on either side, nor is there competent 
evidence that the surgery resulted in a loss of part of the 
nose.  The veteran has been treated several times a year for 
rhinitis and, primarily, sinusitis since service.  Such 
disorders have been manifested primarily by drainage, 
headaches, and sinus pain and pressure.  There is no 
competent evidence, however, that the episodes of sinusitis 
are incapacitating in nature or that they occur more than 6 
times per year.  There is also no evidence of nasal 
obstruction or of polyps associated with the rhinitis.  
Indeed, although the 1998 VA examination revealed edema of 
the nasal mucous membranes over the turbinates, the airways 
were quite clear and the pharynx was normal.  Accordingly, 
there is no schedular basis for a rating in excess of 10 
percent for the service-connected residuals of a 
septorhinoplasty with sinusitis/rhinitis. 

b.  Residuals of a Tonsillectomy

There is no DC specifically applicable to rating the 
residuals of a tonsillectomy. Therefore, the residuals of a 
tonsillectomy are rated by analogy to laryngitis.  38 C.F.R. 
§§ 4.20, 4.97, DC 6516.  Under that code, a 10 percent rating 
is warranted for hoarseness with inflammation of the cords or 
mucous membrane.  A 30 percent rating is warranted for 
hoarseness with thickening or nodules of the cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy.  
Where, as here, the rating schedule does not provide a 
noncompensable evaluation for a particular disability, such 
an evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The service medical records show that in March 1979, the 
veteran underwent a tonsillectomy.  There is no evidence on 
file, however, of recent treatment for the residuals of that 
surgery.  During her VA examination in March 1998, the 
veteran complained that her throat was still sore; however, 
her pharynx was found to be normal, and there was no evidence 
of hoarseness or inflammation of the vocal cords or mucous 
membrane.  The examiner concluded that the discomfort in the 
veteran's throat was the result of post-nasal drip associated 
with rhinitis.  Accordingly, the evidence does not meet or 
more nearly approximate the criteria for a compensable 
evaluation for the residuals of a tonsillectomy.

c.  Additional Considerations

The Board notes that the level of impairment caused by the 
service-connected residuals of a septorhinoplasty with 
sinusitis/rhinitis and by the service-connected residuals of 
a tonsillectomy have been generally consistent since the 
initial grant of service connection.  Accordingly, there is 
no basis for the assignment of staged ratings noted in 
Fenderson.
The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating for 
the veteran's residuals of a septorhinoplasty with 
sinusitis/rhinitis and the residuals of a tonsillectomy; 
however, the evidence does not show such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  Rather, the record shows that the manifestations of 
those disabilities are essentially contemplated by the 
current schedular evaluation.  It must be emphasized that 
disability ratings are not job-specific.  They represent as 
far as can practicably be determined the average impairment 
in earning capacity as a result of diseases or injuries 
encountered incident to military service and their residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Absent evidence to the 
contrary, the Board finds no reason for referral of this case 
to the Director of VA Compensation and Pension Services for a 
rating outside the regular schedular criteria.

Finally, the Board finds that all available evidence 
necessary for an equitable disposition of these issues has 
been obtained by the RO.  Indeed, the veteran has not 
identified any outstanding evidence which could be used to 
support her appeal on either issue.  Accordingly, there is no 
further need to assist the veteran in developing the facts 
pertinent to this portion of the appeal.  


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of a septorhinoplasty with sinusitis/rhinitis is 
denied.

Entitlement to a compensable rating for the residuals of a 
tonsillectomy is denied.


REMAND

The veteran also seeks service connection for low back 
disability and for a right ovarian cyst, as well as a 
compensable rating for her service-connected residuals of an 
appendectomy.  With respect to those three issues, she 
maintains that VA should have received evidence in the form 
of a letter from a Captain P. L. (See, VA Form 9, received in 
January 1998).  That letter, if available however, is not 
associated with the claims folder.

The veteran also seeks entitlement to service connection for 
recurrent urinary tract infections  Her service medical 
records show that in March 1979, while hospitalized for 
recurrent tonsillitis, a review of her systems was negative 
except for occasional urinary tract infections.  In July 
1980, she had an apparent urinary tract infection with 
dysuria and urgency.  

Private medical records, dated in September 1981, and on many 
occasions since, show that the veteran has complained of 
various genitourinary symptoms including dysuria, frequency, 
urgency, burning on urination, and bladder spasms.  The 
various diagnoses have included a urinary tract infection 
(See, e.g., private outpatient treatment report, dated in 
August 1993.) and interstitial cystitis (See, e.g., report of 
VA examination, performed in March 1998.).  It is unclear, 
however, whether such diagnoses represent a chronic disease 
process, and, if so, whether there is a nexus between such 
disease process and her complaints in service.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In its October 1997 decision, the RO denied as not well 
grounded the veteran's claims of entitlement to service 
connection for low back disability; for a right ovarian cyst; 
and for recurrent urinary tract infections.  Obviously, the 
RO did not have an opportunity to consider the Veterans 
Claims Assistance Act of 2000 and its impact on those issues.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to service connection for 
recurrent urinary tract infections; for 
low back disability; and for a right 
ovarian cyst, as well as a compensable 
rating for her service-connected 
residuals of an appendectomy.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records she may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.

2.  The RO should associate the letter 
from Captain P. L. with the claims 
folder.  If that letter is unavailable, 
the RO should contact the veteran and 
request she have Captain L. furnish a 
replacement.  Failures to respond or 
negative replies to any request must be 
noted in writing and associated with the 
claims folder.

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for a urologic examination to 
determine the nature, extent, and 
etiology of any genitourinary disorder 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should also be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should recurrent urinary tract 
infections or interstitial cystitis be 
found, the examiner should render an 
opinion as to whether it is a chronic 
disease process, and, if so, whether it 
is at least as likely as not related to 
the urinary tract problems in service.  
The rationale for all medical opinions 
must be set forth.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issues of entitlement to 
service connection for low back 
disability; for a right ovarian cyst; and 
for recurrent urinary tract infections, 
as well as the issue of entitlement to an 
increased rating for the residuals of an 
appendectomy.  In rating the 
appendectomy, the RO must consider the 
possibility of assigning staged ratings 
as noted in Fenderson.  With respect to 
all issues, the RO must ensure compliance 
with the Veterans Claims Assistance Act 
of 2000.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, she must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until she is notified.  It must be emphasized, 
however, that she does have the right to submit any 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	J. FRANK FLOWERS
	Member, Board of Veterans' Appeals



 



